DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-13, filed on 07/12/2021, are under consideration. Claims 1-4, 10 and 13 are amended to correct formalities. 

Examiner’s Notes regarding Claims 1, 7 and 13/ Interpretation of the claimed “dissolution”
In the chemical art, dissolution is typically linked to diffusion and the act of dissolving. According to the National Center for Biotechnology Information (NCBI), dissolution is defined as: “Dissolution is the process where a solute in gaseous, liquid, or solid phase dissolves in a solvent to form a solution.”. Based on the concept of “dissolving” to form a solution, and in the presence of a solvent, Google provides the following definition: Dissolve is to become or to cause to become incorporated into a liquid so as to form a solution. Please note here that no definition (i.e. special definition) is provided in the instant specification regarding the interpretation or 
In view of these definition, it is assumed that “dissolution” occurs in a solvent, that is in liquid form, to provide a solution wherein solution is also liquid because it results (solution is formed) from the incorporation of a solute into the liquid solvent. 
This definition (above) is invalidated by the recitations of claim 4: “wherein the discharge stream from the monomer dissolution device is a liquid stream including the monomer dissolved in the solvent.”. The problem arises because either i) the dissolution of claims 1 (and 13) does not include a liquid solvent (since a liquid solvent is only recited in claim 4 but not claim 1) which invalidates the definitions discussed above, or 2) claim 4 fails to further limit claim 1 since dissolution (of claim 1) of the monomer in the liquid solvent is already recited.
In view of this discussion, claim 1 (and 13) are being rejected under 35 USC §112(b) as being indefinite because the term “dissolution” is not properly defined (and in view of the recitations of claim 4). Also, claim 7 is being rejected under 35 USC 112(d) as failing to further limit the recitations of claim 1 since claim 1 already recites dissolution of the monomer in the liquid solvent to provide a solution (liquid) of the monomer and solvent.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and in view of pending claim 7, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential recitations, such omission amounting to a gap between the steps of dissolution and devices for dissolutions.  See MPEP § 2172.01.  The omitted steps and devices are related to the incorporation of liquid solvent in the dissolution to provide a liquid solution effluent from the dissolution device said solution comprising liquid monomer and solvent. As discussed above, the recitations of claim 4 introduce the assumption that the “dissolution” of claims 1 and 13 is missing “liquid” state recitations of the discharge stream from the monomer dissolution device.
claims 2-3, 5-9 and 11-12 are also rejected under 35 USC §112(b) because they don’t provide recitations to overcome the rejections discussed above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
It should be noted here that dissolution occurs by dissolving and diffusing a solute (e.g. gaseous ethylene) in a solvent to provide a solution of the solvent and monomer in liquid phase. Therefore, claim 4 fails to further limit claim 1 because the dissolution of claim 1 is already assumed to supply “a discharge stream” that is “a liquid stream including the monomer dissolved in the solvent”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lattner et al. (US 2013/0102826).

Regarding claim 1, Lattner teaches a method for oligomerizing monomers to make oligomers (Abstract; reference will be made to Fig. 6 which is copied below; also see [0073]-[0075]) comprising:
supplying a feed stream including a monomer to a reactor to and performing an oligomerization reaction ([0070], [0072] and [0086] and Fig. 6 labels 410 and 412); 
supplying a first discharge stream from the reactor to a first separation device (Fig. 6 labels 418 and 470 and related discussion in [0088]) and supplying a second discharge stream from the reactor to a second separation device (Fig. 6 labels 416 and 420 and related discussion in [0087]); 
recovering the monomer (uncondensed ethylene, see [0086]) in the second separation device as an upper discharge stream (Fig. 6 label 422); 

The mixing of ethylene (from line 422) with the recycled solvent (diluent, line 464) into mixing device (label 468) is considered dissolution since no phase requirements are being recited in the produced mixture (label 469 which is considered the claimed discharge stream).
Furthermore, Lattner teaches supplying a discharge stream from the monomer dissolution device to the reactor (label 469 in Fig. 6 and related discussion in [0072], [0086], [0087] and Table 2 stream label 469).

Regarding claims 2-3 and 5, Lattner teaches the pressure in the second separation device is about 250 psig (17.2 bars; see Table 2 labels 422 and 424 and Fig. 6 label 420) and the pressure in the third separation device is about 55 psig (3.8 bars; Fig. 6 label 460, 462 and 464 and Table 2 labels 462 and 464). These values are within the claimed second separation device pressure of 10-50 bar and third separation device pressure 0.5-15 bar; this overlap establishes a case of Anticipation of Ranges—See MPEP 2131.03.


    PNG
    media_image1.png
    537
    662
    media_image1.png
    Greyscale


Regarding claim 4, Lattner teaches the bottom discharge of the second separation device contains the monomer (Label 424 in Fig. 6 and Table 2 which shows about 90 wt% ethylene). 

Regarding claim 6, Lattner teaches the upper discharge stream from the third separation device (label 464 in Fig. 6) is in gaseous form (Table 2 stream name 464, liquid wt fraction of 0.02).

Regarding claim 8, Lattner teaches the temperature of stream 469 (discharge stream from the monomer dissolution device 468) is 89 °F (31.6°C; see Table 2). The temperature disclosed by the reference is within the instantly claimed temperature of -10°C to 50°C and therefore; the instantly claimed range is anticipated by the reference as sufficiently supported by specific example(s)—See MPEP 2131.03.   

Regarding claim 9, Lattner teaches the pressure of the discharge stream from the monomer dissolution device be 250 psig (label 469 in Fig. 5 and Table 2) which is equivalent to 17.2 barg. The pressure disclosed by the reference is within the instantly claimed pressure of 10-45 bar and therefore; the instantly claimed range is anticipated by the reference as sufficiently supported by specific example(s)—See MPEP 2131.03. 

Regarding claim 11, Lattner teaches the diluent is toluene ([0079]).

Regarding claim 12, Lattner teaches the monomer is ethylene (stream 412 in Fig. 6 and Table 2) and the oligomer comprises is 1-hexene (Table 2 streams 416 and 418 as shown in Fig. 6; also see [0077]). 




Regarding claim 13, Lattner teaches an apparatus for making oligomers comprising (see Fig. 6 above):
An oligomerization reactor (label 410 in Fig. 6) for receiving monomer (stream 412 in Fig. 6) and for supplying a discharge to a first separation device (labels 418 and 470 in Fig. 6) and to second separation device (labels 416 and 420 in Fig. 6);
the first separation device (label 470) and the second separation device (label 420); and
a monomer dissolution device (mixing device 468 in Fig. 6) for dissolving the upper discharge stream from the second separation device (stream 422) in a solvent (recycle stream .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-10, and 13-14 of U.S. Patent No. 17/281,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for preparing an oligomer, the method comprising: performing an oligomerization reaction by feeding a feed stream containing a monomer to a reactor; feeding a first discharge stream of the reactor to a first separation device and feeding a second discharge stream of the reactor to a second separation device; feeding a lower discharge stream of the second separation device to a third separation device; feeding an upper discharge stream containing the monomer of the third separation device to a monomer dissolution device and dissolving the upper discharge stream in a solvent fed to the monomer dissolution device; and feeding a discharge stream of the monomer dissolution device to the reactor. Both sets of claims also teach an apparatus for performing the methods. Finally, other claims recite similar and overlapping limitations.
1 and 7-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-7, 9-10, and 13-14 of copending Application No. 17/281,198 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for preparing an oligomer, the method comprising: performing an oligomerization reaction by feeding a feed stream containing a monomer to a reactor; feeding a first discharge stream of the reactor to a first separation device and feeding a second discharge stream of the reactor to a second separation device; feeding a lower discharge stream of the second separation device to a third separation device; feeding an upper discharge stream containing the monomer of the third separation device to a monomer dissolution device and dissolving the upper discharge stream in a solvent fed to the monomer dissolution device; and feeding a discharge stream of the monomer dissolution device to the reactor. Also, both sets of claims also teach an apparatus for performing the methods (instant claim 13 and claims 10-14 of reference Application). Finally, the other claims recite similar and overlapping limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  no prior art was located to teach or suggest that the process of claim 1 can further comprise the claimed limitation as below:
For pending claim 7, wherein the discharge stream from the monomer dissolution device is a liquid stream including the monomer dissolved in the solvent. Lattner suggests that stream 469 is only 0.01 wt% liquid (Table 2).  
For pending claim 10, wherein the following General Formula 1 is satisfied: [General Formula 1] 
(M2/M1) x 100 > 90 %.
wherein M1 is a content of the monomer in the upper discharge stream from the second separation device, and M2 is a content of the monomer in the discharge stream from the monomer dissolution device. Lattner teaches ethylene/monomer content of the upper discharge stream from the second separation device (stream 422 and Table 2) to be 0.9 wt. fraction (M1=90 wt%) and the content of ethylene in the discharge stream from the monomer dissolution device (stream 469 in Fig. 6 and Table 2) to be 0.54 wt. fraction (M2=54 wt%). Therefore, Lattner teaches (M2/M1) x 100 = 60 wt%.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772